Title: From George Washington to Colonel Hugh Hughes, 9 February 1777
From: Washington, George
To: Hughes, Hugh



Sir
Head Quarters Morris town 9th Feby 1777

I have yours of the 3d from peekskill and as I think you are more usefully employed there than you could be here, I desire that you may remain till Genl Mifflin thinks proper to call you down. He is at present at philadelphia.
I approve of your having appointed an Officer and a proper Number of Men to tend King’s Ferry.
Mr Mease the Cloathier General, who is now here, will give directions in future concerning the forwarding of all Cloathing from the Eastward, and whenever you want any Instruction in that department, you will address yourself to him.
You will receive herewith Forty thousand dollars (which are all that could now be spared) for the Use of the Qr Masters Department. I am Sir Yr most obt Servt.
